Judgment, Supreme Court, New York County (Bernard J. Fried, J., at plea; Micki Scherer, J., at sentence), rendered July 28, 2004, convicting defendant, upon her plea of guilty, of reckless endangerment in the first degree, and sentencing her to a term of six months concurrent with five years’ probation, unanimously affirmed.
The record establishes the voluntariness of the plea (see People v Fiumefreddo, 82 NY2d 536 [1993]). On the totality of the record, defendant unequivocally acknowledged her guilt. During the allocution, the court asked appropriate clarifying questions that elicited defendant’s unequivocal admission to the crime charged (see People v Lopez, 71 NY2d 662, 666 [1988]). Accordingly, the plea court properly denied defendant’s motion to withdraw her plea. Concur—Buckley, P.J., Marlow, Sullivan, Catterson and McGuire, JJ.